HOLLAND, District Judge.
Although sections 83, 84, and 85 of the Pennsylvania act of 1836 (P. L. 777) provide that the goods and chattels upon any demised premises, liable to the distress of the landlord, which have been taken by virtue of an execution, shall be liable for the rent in arrears for one year at the time of such taking, the landlord has no lien which will be preserved in a court of bankruptcy, where the bankruptcy proceedings were instituted within four months of the issuing of the execution. Nor do the cases referred to by the claimant sustain the contention that he, as landlord in this case, had a lien upon the goods under the Pennsylvania act before the execution was issued which the bankrupt act will preserve.
The referee’s order dismissing the petition is affirmed.